886 A.2d 664 (2005)
OFFICE OF DISCIPLINARY COUNSEL, Petitioner
v.
Patricia M. RENFROE, a/k/a Patty M. Renfroe and Patty Michelle Renfroe, Respondent.
No. 1066 Disciplinary Docket No. 3.
Supreme Court of Pennsylvania.
November 1, 2005.

ORDER
PER CURIAM.
AND NOW, this 1st day of November, 2005, upon consideration of the Report and Recommendations of the Disciplinary Board dated August 30, 2005, it is hereby
ORDERED that Patricia M. Renfroe, a/k/a Patty M. Renfroe and Patty Michelle Renfroe, be and she is DISBARRED from the Bar of this Commonwealth, and she shall comply with all the provisions of Rule 217, Pa.R.D.E.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.